 



DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 015
EXHIBIT 10.8
     AMENDMENT NO. 015, dated as of January 18, 2001, to Contract
No. DE-AC01-93NE50067, 08843672/50067-02 entered into January 14, 1994 (the
“Contract”) by and between the United States Enrichment Corporation (USEC),
Executive Agent of the United States of America, and Techsnabexport Co. Ltd.
(TENEX), Executive Agent of the Ministry of Atomic Energy (MINATOM), Executive
Agent of the Russian Federation. Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Contract.
     WHEREAS, the Parties wish to consolidate in this Amendment No. 015 to the
Contract various coefficients, applied to the conversion of kilograms of
uranium, contained in LEU, ordered for delivery to USEC under the Contract in
calendar years 1995 through 2001, into (i) the SWU component of such LEU;
(ii) the natural uranium hexafluoride (the UF6nat”) component of such LEU; and
(iii) the kilograms of enriched uranium hexafluoride (the “UF6”), represented by
such LEU, which coefficients were previously established in various amendments
to the Contract and other documents related to the Contract.
     SECTION 1. Paragraph (b)(2) of Section B.06 of Part 1 of the Contract is
amended hereby to read in full as follows:
     “(6) The following coefficients shall apply to the conversion of kilograms
of uranium, contained in LEU of various U-235 assays, ordered by USEC for
delivery in calendar year 1995 and thereafter, into the SWU component of such
LEU and the natural uranium hexafluoride (the UF6nat”) component of such LEU:

                  Assay of U-235 in   Quantity of SWU,   Quantity in kilograms
LEU, weight percents:   deemed to be   of uranium as     contained in one  
UF6nat,     kilogram of uranium   deemed to be     as LEU of given   contained
in one     assay:   kilogram of uranium     as LEU of given     assay:
3.20%
    3.787       7.056  
3.60%
    4.525       8.029  
4.00%
    5.276       9.002  
4.40%
    6.039       9.976  
4.95%
    7.101       11.314  

     The following coefficients (designated as coefficients “F” in respective
Certificates of Quality and Quantity under this contract) shall apply to the
conversion of kilograms of uranium, deemed to be contained in LEU of various
U-235 assays, ordered by USEC for delivery in calendar year 1995 and thereafter,
into kilograms of enriched uranium hexafluoride (the “UF6”), represented by such
LEU:

          Assay of U-235 in LEU, weight percents:   Quantity in kilograms of
uranium     as LEU, deemed to be contained in     one kilogram of UF6:
3.20%
    0.67611  
3.60%
    0.67610  

USEC:                    
TENEX:                    

 



--------------------------------------------------------------------------------



 



DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 015

          Assay of U-235 in LEU, weight percents:   Quantity in kilograms of
uranium     as LEU, deemed to be contained in     one kilogram of UF6:
4.00%
    0.67609  
4.40%
    0.67607  
4.95%
    0.67606  

     The above coefficients shall be applied with respect to all respective
matters under the contract, including, without limitation, the pricing and the
establishment of the quantities of natural uranium to be delivered by USEC to
TENEX under Section H.27 of the contract and issuance of the Certificates of
Quality and Quantity. In the event that USEC and TENEX agree on delivery of LEU
of another assay, than the parties shall stipulate in the contract the above
coefficients, applicable for such new assay under this contract, determined in
accordance with the standard method of calculation thereof.”.
     SECTION 2. Except as amended hereby, the Contract shall remain unchanged
and in full force and effect. In the event that any conflict arises between this
Amendment and the Contract, TENEX and USEC shall resolve such conflict
consistent with the purpose of this Amendment as set forth in the recitals
herein.
     SECTION 3. This Amendment may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of
the date first written above.

                  UNITED STATES ENRICHMENT
CORPORATION       JOINT STOCK COMPANY “TECHSNABEXPORT”  
By:
  Philip G. Sewell       By:   Alexei A. Grigoriev
 
               
Title:
  Senior Vice President       Title:   Deputy General Director
 
               

 